Citation Nr: 1109089	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-18 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral foot disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1991 to July 1996. 

This appeal comes to the Board of Veterans' Appeals (Board) from the September and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied the Veteran's claims for service connection for a bilateral foot condition and for PTSD.  

After the agency of original jurisdiction (AOJ) issued the April 2009 statement of the case (SOC), the Veteran submitted an additional "buddy" statement in December 2010 without submitting a waiver of readjudication at the AOJ level.  The AOJ did not issue another supplemental statement of the case (SSOC) after receiving this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2010).  However, this statement is duplicative of other statements already of record such that a remand for reconsideration of this new evidence is unnecessary.  Furthermore, inasmuch as the Veteran's claim for service connection for a bilateral foot disorder is being reopened and remanded for further development, along with his claim for service connection for PTSD, this new evidence will be considered by the AOJ before the appeal is returned to the Board.  Therefore, the Board finds that any error in failing to furnish a prior SSOC is not prejudicial as to the Veteran's claims.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The issues of service connection for a foot disorder and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for a bilateral foot disorder in the January 1997 rating decision.  The Veteran was notified of the decision and of his appellate rights; however, he did not initiate an appeal of that decision.  

2.  Evidence received since the final January 1997 rating decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a bilateral foot disorder.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision, with respect to the Veteran's claim of service connection for a bilateral foot disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the last prior final denial of the Veteran's claim of service connection for a bilateral foot disorder in the January 1997 rating decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is granting the Veteran's petition to reopen his claim for a bilateral foot condition, and directing further development on remand, there is no need to discuss at this time whether VA has complied with its duties to notify and assist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence to Reopen the Veteran's Service Connection Claim for a Bilateral Foot Disorder

The Veteran maintains that he currently experiences a bilateral foot disorder as a result of injuries incurred during his military service.  Specifically, he has argued that his current foot conditions are due injuries to his feet which occurred during airborne training.  See the Veteran's April 2008 claim, October 2008 notice of disagreement (NOD) and annotated VA medical examination; see also the hearing transcript pges. 2-8, 14-15.

The AOJ denied service connection for a foot disorder incurred during the Veteran's service in the January 1997 rating decision.  The AOJ notified the Veteran of this decision and apprised him of his procedural and appellate rights.  The Veteran did not file a NOD or a substantive appeal, thus not appealing that decision.  Therefore, the January 1997 decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including a prior denial based on the absence of new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The Board notes that although the AOJ has adjudicated the issue of service connection for a bilateral foot disorder on the merits during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992)  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claim for service connection for a bilateral foot disorder before proceeding to the merits on appeal.  If the Board finds that no new and material evidence has been received, that is where the analysis must end, and what the AOJ may have determined in that regard is irrelevant.

The Veteran filed a claim to reopen his previously denied claim for service connection for a bilateral foot disorder in April 2008.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of the VA] to consider the patently incredible to be credible").  The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 285 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the prior final rating decision of January 1997, the AOJ denied the Veteran's claim because there was no evidence of a permanent residual or chronic bilateral foot disorder at that time.  At that time, the AOJ had considered the Veteran's service treatment records (STRs) which indicated possible hallux valgus in May 1996.  The Veteran's July 1996 claim had indicated that his foot pain was due to injuries incurred during airborne training.  The Veteran was provided with a VA medical examination in December 1996 where an x-ray showed normal results; however, the examiner noted that the Veteran may have been experiencing metarsalgia.

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final January 1997 rating decision.  First, the Veteran submitted testimony during his December 2010 Board hearing that he had injured his feet during his final jump at Ft. Benning, Georgia.  See the hearing transcript pges. 2-3.  He also indicated that he had received documented and undocumented treatment for pain to his feet throughout service, and had complained of the pain symptoms at the time of his separation examination at Ft. Lee.  Id. pges. 3-5, 14-15.

The Veteran has also submitted "buddy" statements dated in July 2008 from M.J. and S.B., October 2008 from E.H., and December 2010 from C.H., as well as a statement from his brother dated in January 2009, all of which indicate that they witnessed the Veteran complain of foot injuries during airborne training and also that he subsequently complained of pain symptoms due to the in-service injuries of his feet.

Finally, the Veteran's VA medical treatment records show that in October 2001 he was diagnosed by x-ray evidence with hallux valgus.  A May 2002 private treatment record from the Lexington Family Practice also indicated a diagnosis of pes planus.  Further a VA x-ray in March 2008 also revealed degenerative changes in the Veteran's feet bilaterally, and the VA medical examination of October 2008 diagnosed the Veteran with bilateral hallux valgus with bilateral bunions, bilateral pes planus, and diffuse degenerative joint disease of the feet, bilaterally. 

As such, the statements submitted by the Veteran and his associates, as considered presumptively credible, as well as the subsequent diagnoses of other foot disorders, provide new evidence to support his claims of experiencing an in-service injury as well as new evidence of bilateral foot disorders which may be considered for service connection.  Therefore, the new evidence provided relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim for service connection for a bilateral foot disorder.  38 C.F.R. § 3.156(a).  As new and material evidence has been received, the claim for service connection for a bilateral foot disorder is reopened.  38 U.S.C.A. § 5108.    


ORDER

As new and material evidence has been received, the claim for service connection for a bilateral foot disorder is reopened.  To this extent, the appeal is granted.  


REMAND

Prior to addressing the merits of the Veteran's claims for service connection for a bilateral foot disorder and PTSD, the Board finds that additional development of the evidence is required.

In regards to the Veteran's claim for service connection for a bilateral foot disorder, several development steps remain to be taken.

First, the AOJ must undertake further efforts to obtain possible missing service treatment records (STRs) - specifically, the Veteran has alleged that he received relevant treatment for his foot disorder during his military service at Fort Lee and that his separation examination should also record evidence of his foot disorder.  See the Veteran's July 1996 claim, January 2003 NOD, and the hearing transcript pges. 4-5, 14-15.  In this regard, the VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a).  The VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  The Board notes that certain STRs are of record, including a May 1996 STR indicating that the Veteran should be evaluated for hallux valgus.  However, there are no further records showing follow-up treatment, nor does the Veteran's claims file contain his separation examination.  As such, a further search is necessary for any relevant STRs which may be available.  

Second, the Board notes that the Veteran's VA treatment records on file only date to November 2008, over two years ago.  If he has since received additional relevant treatment, these records should be obtained.  38 U.S.C.A. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (the VA is charged with constructive, if not actual, knowledge of evidence generated by the VA).

Third, the Veteran should be provided with a new VA orthopedic examination to address his claims for service connection for a bilateral foot disorder.  Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In this case, the Veteran was provided with an appointment examination in June 1989 which indicated that he was experiencing pes planus; however, the Veteran was considered fit for duty.  As noted above, there is also a STR which indicates that the Veteran was recommended for evaluation for hallux valgus in May 1996, although there is no evidence of follow-up treatment.  In December 1996, a VA orthopedic examination reviewed x-ray evidence which indicated that the Veteran's feet were normal; however, the examiner also indicated that the Veteran's symptoms may have been due to metarsalgia.  Then, an x-ray dated in October 2001 diagnosed the Veteran with hallux valgus, and a March 2008 x-ray diagnosed degenerative joint disease and hallux valgus.  A May 2002 private treatment record from Lexington Family Practice also noted that the Veteran was experiencing pes planus.  Finally, the VA orthopedic examination of October 2008 diagnosed the Veteran with bilateral hallux valgus with bilateral bunions, bilateral pes planus, and diffuse degenerative joint disease of the feet.

The October 2008 VA orthopedic examiner concluded that the Veteran's current foot disorders were not related to his active military service, and that his obesity and pes planus were the causes of his current bilateral foot disorders.  In this instance, the fact that the Veteran was diagnosed with pes planus prior to service raises the possibility that one or all of the Veteran's currently diagnosed orthopedic foot disorders may be considered as aggravation of a disorder which pre-existed his military service.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (the Board is obligated to consider all relevant theories of entitlement).  Further, although the VA orthopedic examiner noted the Veteran's pre-service diagnosis of pes planus, the examiner did not address the May 1996 STR which indicated the possibility of hallux valgus, nor did the examiner acknowledge the Veteran's history of airborne training.  When the VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, the Board concludes that the Veteran should be provided a new VA medical examination which thoroughly addresses the history of the Veteran's multiple diagnoses regarding his foot disorders, the relevant history, and also provides consideration of the possibility of aggravation of a pre-existing disorder.  

Furthermore, regarding the Veteran's claim for service-connection for PTSD, the Veteran has indicated that he has experienced several stressor events which are the causes of his current PTSD.  The establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD in accordance with VA regulations, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In this case, a VA medical treatment record from June 2008 indicates that the Veteran has been diagnosed with PTSD, and further VA medical treatment records indicate that he has been receiving counseling for symptoms that may be related to PTSD.  With some evidence of current PTSD, the VA must determine if there is credible supporting evidence that his alleged in-service stressors actually occurred, as well as medical evidence of a link between this particular stressor and any current PTSD.  38 C.F.R. § 3.304(f)(3); Cohen, 10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Veteran has indicated that he served on the border of Kuwait from June to August and from October to December in 1994.  He has indicated that during this time his unit was exposed to possible "IEDs."  He has also indicated during his second period serving on the Kuwait border, that an incident occurred wherein group of non-U.S. military personnel were injured while clearing ordinance remaining from the area and that he was required to go and collect body parts and identify injured personnel.  See the Veteran's April 2008 claim, July 2008 stressor statements, and October 2008 NOD; see also the "buddy" statements provided in September 2008 by S.B., and in October 2008 by E.H.  He has also alleged that some mortar rounds stored in his area exploded causing an injury to one of the non-U.S. personnel.  See the hearing transcript pges. 9-13, 16.  

In regards to the Veteran's service along the Kuwait border, the Veteran has submitted the name of his unit (A Company, 24th Support Battalion, 1st Brigade, 24th Infantry Division), as well as internet records of U.S. military exercises in the area in response to Iraqi military activity, and his SPRs show that he was serving in this area at around this time.  Further he has indicated that this incident occurred during his October to December 1994 deployment.  The AOJ has reviewed the Veteran's claimed stressors regarding his service in Kuwait and determined that they could not be corroborated based on the evidence provided.  See the September 2008 AOJ memorandum.  However, in light of the new evidence provided at the Veteran's hearing, a remand is appropriate for an attempt to corroborate the claimed stressors of risk of injury by IEDs and the explosion of stored mortar rounds, as well as any documented injuries to non-U.S. military personnel associated with his unit in the area at the time.

The Veteran has also alleged that, prior to his deployment to Kuwait, he helped prevent a suicide attempt of a soldier under his command, specialist S.M.  See the Veteran's stressor statement of July 2008; see also the statements provide by his "buddy" S.B. and his spouse in September 2008.  In regards to this claim, the AOJ has also indicated that the AOJ has not been able to corroborate this account.  However, the Veteran has indicated that his unit command and local police were involved in the incident.  He has also provided the name of the service-member involved and approximate date of the suicide attempt (shortly before his October 1994 deployment, or around July to October 1994).  As such, there may be records of such an incident associated with the Veteran's unit or with his command or with the base records (Fort Stewart).  Therefore, the AOJ should also attempt to corroborate this stressor event.

Then, if and only if at least one of the Veteran's claimed stressors is verified, the Veteran should be scheduled for a VA examination by a VA psychiatrist to obtain a medical opinion concerning the etiology of any current psychiatric disorder, to include PTSD, on the basis of in-service incurrence.  38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC, or other appropriate agency, and attempt to obtain the Veteran's complete service treatment records (STRs).  In particular, the Veteran's separation examination should be obtained and associated with his claims folder.  

	Also, request any clinical treatment records or other relevant records showing treatment for the Veteran's feet during his service at Fort Lee during the period from July 1995 until his separation from service.  All attempts to secure these records, and any response received, must be documented in the claims file.  If any records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	Obtain the Veteran's VA medical treatment records dating from after November 2008, the most recent VA medical treatment evidence of record.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no further records are available, a response to that effect is required and should be documented in the file.

3.	The AOJ must also take appropriate action to confirm those PTSD stressors which have been adequately identified by the Veteran and request a search to confirm such stressors by contacting the U.S. Army and U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate agency if the AOJ determines that another entity would hold the appropriate records.  

	In particular, the AOJ must attempt to confirm the following:

A)  The alleged injuries to Bangladeshi or other non-U.S. support personnel who were engaged in clearing explosives from his area of operations during the period from October to December 1994 while deployed with A Company, 24th Support Battalion, 1st Brigade, 24th Infantry Division.

B)	The explosion of U.S. mortar rounds which had been stored near his location while deployed with A Company, 24th Support Battalion, 1st Brigade, 24th Infantry Division, including the alleged injury of a Bangladeshi or other non-U.S. military personnel, during the period from October to December 1994.  

C)	The attempted suicide of a soldier under his command, Specialist S.M., during the period prior to his deployment to Kuwait, or around September to October 1994.  This request should include a request for relevant unit or command records, or records from Fort Stewart military police which would serve to corroborate his account of interrupting a suicide attempt by the identified soldier during this period. 

	The search for PTSD stressor confirmation should look for events which match the Veteran's description on or around the dates identified.  A copy of the Veteran's SPRs, with his description of the incidents, should be forwarded to JSRRC, or other appropriate agency, along with the request.  The request should include a search for records relevant to the Veteran's unit or higher command, to include information about the actions and circumstances of service in the A Company, 24th Support Battalion, 1st Brigade, 24th Infantry Division, such as the available unit history, command diary, higher command history, and the like, as necessary for the appropriate time periods.

4.	After receiving a response from JSRRC, or other appropriate agency, the AOJ should make a determination as to whether any of the Veteran's alleged stressors are corroborated.  If any of the identified stressors are adequately verified, a summary of the verified stressor(s) must be prepared.  

	The Veteran should then be afforded a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorders, including PTSD, to determine whether any of the Veteran's current psychiatric disorders, particularly PTSD, may be etiologically related to the verified stressors.  Only the stressor(s) that are actually confirmed by JSRRC should be considered as a possible cause of the Veteran's PTSD. 

	The claims file must be made available to the examiner in connection with the examination.  The examiner should note in the examination report that pertinent documents in the claims file, including the information regarding stressor verification, were reviewed in conjunction with the examination.  Any indicated relevant tests must be conducted. 

	The examiner should answer the following question:  is it at least as likely as not (a 50 percent or greater likelihood) that the Veteran has an acquired psychiatric disorder, to include PTSD, as a result of his verified in-service stressors?  The examiner must fully address all the evidence of record, including the Veteran's treatment record, and any in-service stressors which are verified by the AOJ.

	Any opinions expressed by the reviewer must be accompanied by an explanation of the rationale for the opinion expressed.

	The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5.	Then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

6.	After obtaining all necessary relevant records, arrange for the Veteran to undergo a VA orthopedic examination to determine the etiology of his current orthopedic foot disorders.  He is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  

	The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  After such a review has been accomplished, the examiner should address the following:  

A)	Provide a comprehensive diagnosis and history of the Veteran's foot disorders.  This should address:  the Veteran's June 1989 diagnosis of pes planus, prior to his entry into active duty service, the May 1996 indication of hallux valgus, the findings of the December 1996 and October 2008 VA orthopedic examinations, the Veteran's history of airborne training, and any relevant history obtained subsequent to this remand.  

B)	Did any of the Veteran's current bilateral foot disorders pre-exist his military service?  

C)	If yes, did any of these disorders permanently increase in severity during his military service from January 1991 to July 1996?

D)	If it is determined that any of his current bilateral foot disorders did not pre-exist his military service, is it at least as likely as not (50 percent or more probable) that any of these disorders are directly related to his military service from January 1991 to July 1996, to include his airborne training?

E)	Finally, irrespective of the answers of any of the previous questions, the examiner should comment on the likelihood the Veteran's current disorders are due to intercurrent causes, wholly unrelated to his military service.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, the examiner should expressly indicate this and discuss why this is not possible or feasible. 

7.	Then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

8.	After completing the above development, the AOJ should readjudicate the Veteran's claim of service connection for bilateral foot disorder, to include as a pre-existing condition aggravated by service, and for an acquired psychiatric disorder to include PTSD, considering any new evidence secured since the April 2009 statement of the case (SOC).  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on her claim.  38 C.F.R. 
§ 3.655 (2010). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


